Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 3, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  154990 & (24)(28)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 154990
                                                                     COA: 333477
                                                                     Huron CC: 16-105386-AR
  MICHAEL WARD,
             Defendant-Appellant.
  _________________________________________/

          By order of September 27, 2017, the prosecuting attorney was directed to answer
  the application for leave to appeal the November 17, 2016 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE the January 8, 2016 order of the Huron Circuit Court, which denied the
  defendant’s application for leave to appeal, and we REMAND this case to that court for
  reconsideration by a different circuit court judge. The circuit judge committed an error
  when he reviewed on appeal, as a circuit judge, decisions that he rendered while acting as
  a district court judge. See Williams v Pennsylvania, __ US __; 136 S. Ct. 1899, 1905,
  1906; 195 L. Ed. 2d 132 (2016); Goldberg v Kelly, 397 U.S. 254, 271; 90 S. Ct. 1011; 25 L
  Ed 2d 287 (1970); and In re Murchison, 349 U.S. 133; 75 S. Ct. 623; 99 L. Ed. 942 (1955).
  The motion for appointment of legal counsel and to invite amicus briefing and the motion
  to hold in abeyance are DENIED.

        We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 3, 2018
         s1220
                                                                                Clerk